Citation Nr: 0924894	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-35 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  It is as likely as not that the Veteran has tinnitus 
attributable to his active military service.

2. By a June 2001 rating decision, the RO denied a claim of 
service connection for PTSD.

3. Evidence received since the June 2001 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection and it raises a reasonable possibility of 
substantiating the underlying claim.

4.  There is no evidence to corroborate any claimed in-
service stressor that might cause PTSD.




CONCLUSIONS OF LAW

1.  The Veteran has tinnitus that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).

2.  A June 2001 rating decision, which denied the Veteran's 
claim of service connection for PTSD, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2001).

3.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

4.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal have 
been accomplished.  Through May 2005 and July 2005 notice 
letters, the RO notified the Veteran of the information and 
evidence needed to substantiate his claims.  By a November 
2007 notice letter, the RO provided the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claim, the claims were 
properly re-adjudicated in February 2008, which followed the 
May 2005, July 2005, and November 2007 notice letters.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Although the Veteran was not provided notice that new and 
material evidence was needed to reopen the previously denied 
claim of service connection for PTSD, or that the new 
evidence had to pertain to the reason the claim was 
previously denied, because, as discussed below, the Board 
will reopen and readjudicate the claim, the inadequacy of the 
notice regarding the reopening of the claim need not be 
addressed.  Cf. Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also finds that the May 2005 and July 2005 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Indianapolis VA Medical Center (VAMC), the Marion VAMC, and 
Indianapolis Vet Center as treatment providers with relevant 
medical evidence.  Available records from those facilities 
were obtained.  Additionally, records from the Social 
Security Administration (SSA) were requested and associated 
with the claims file.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Additionally, in January 2006, the Veteran was 
afforded a VA examination in connection with his claim of 
service connection for tinnitus, the report of which is of 
record.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

Although a VA examination was not provided in connection with 
the claim of service connection for PTSD, one is not 
necessary to decide the claim.  Because the information and 
evidence of record is insufficient to corroborate the 
Veteran's claimed in-service stressor, the Board finds that a 
medical examination is not warranted.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).



II.  Tinnitus

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Moreover, it is not sufficient that an injury or disease 
occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

At a July 2008 hearing, the Veteran testified that his 
tinnitus began during his active military service.  He 
specifically stated that he experienced tinnitus in service 
and that his tinnitus has been ongoing ever since.  Hearing 
Transcript at 7, 16.  In addition, the Veteran testified that 
he sought treatment for tinnitus a year after his separation 
from service from the Marion VAMC.  Id.  

An individual is competent to present evidence of that which 
he or she has personal knowledge and has observed with his or 
her senses.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 
6 Vet. App. 465, 471 (1994) ("[c]ompetent testimony is thus 
limited to that which the witness has actually observed, and 
is within the realm of his personal knowledge."); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(lay evidence can be competent to establish a diagnosis when 
a layperson is competent to identify the medical condition.).  
Here, tinnitus is a condition that the individual 
experiencing it is competent to observe and self diagnose.  
Because the competent evidence of record shows a continuity 
of symptomatology since service, and because there is no 
evidence to contradict the Veteran's testimony, service 
connection for tinnitus is granted.  38 C.F.R. § 3.303(b).

III.  PTSD

A.  New and Material Evidence

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

Even though the RO reopened and re-adjudicated the underlying 
claim in February 2006, the Board must first determine 
whether new and material evidence has been presented before 
it can reopen a claim to re-adjudicate the issue going to the 
merits.  The issue of reopening a claim goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  In other words, the Board is required to 
first consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the June 2001 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the June 2001 decision 
included:  STRs and personnel records; medical treatment 
records from the Indianapolis VAMC dated from November 1997 
to March 2000; medical treatment records from Wishard 
Memorial Hospital Ambulance Service dated in November 1997; 
and statements by the Veteran.

In denying the claim in June 2001, the RO found that the 
record did not include information from the Veteran regarding 
the nature of any in-service stressor(s).  Consequently, in 
order for the claim to be reopened, new and material evidence 
must be received that pertains to the in-service stressor 
element of a PTSD service connection claim.

New evidence added to the record since the June 2001 decision 
includes:  medical treatment records from Indianapolis Vet 
Center dated in May 2005; Medical Treatment Records from 
Omaha Orthopedic Clinic & Sports Medicine, PC dated from 
August 1996 to October 1996; medical treatment records from 
Midlands Neurological Center dated in June 1996; medical 
treatment records from Wishard Memorial Hospital Ambulatory 
Surgical Center dated from March 1996 to June 1996; records 
from the Social Security Administration; and statements from 
the Veteran and his representative.

A review of the new evidence includes May 2005 and December 
2005 statements by the Veteran identifying certain in-service 
stressors.

The Board finds that the May 2005 and December 2005 
statements relating to in-service stressors constitute new 
and material evidence in connection with the Veteran's claim 
of service connection.  It is new because the evidence was 
not previously before VA decision makers.  It is also 
material because it is evidence of the in-service stressor 
element of a service connection claim-the absence of which 
was the reason the claim was denied in the June 2001 
decision.  Thus, the evidence relates to an unestablished 
fact necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for PTSD is 
reopened with the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Thus, the 
Veteran's claim of service connection for PTSD is reopened; 
to this limited extent, the appeal of this issue is granted.

B.  Analysis

In a May 2005 statement, the Veteran contends that he 
developed PTSD as a result of his active military service.  
Specifically, he attributes his claimed disability to mortar 
attacks and firefights he experienced while on guard duty in 
Vietnam.  The Veteran contends that, as part of the First 
Battalion, Fifth Brigade, First Calvary Division, 
Headquarters Company, he moved around frequently and, 
therefore, cannot identify a place or time for any mortar 
attack or firefight.  In addition, in a December 2007 
statement, the Veteran states that "after I was discharged 
from the military I started using drugs heavily in an attempt 
to put [Vietnam] out of my mind.  As a result of such heavy 
drug usage and my attempts to forget [Vietnam] completely I 
basically have been unable to recall any names of guys in our 
company nor names of any of the places we were."  In the 
same statement, the Veteran admits to fabricating the name 
"Dennis" in his May 2005 statement as a comrade who was 
killed next to him during an attack.  The Veteran stated, "I 
did not really think his name was Dennis.  I have no idea 
what his name was, where it happened, or when it happened."  
Nonetheless, the Veteran contends that service connection is 
warranted for PTSD.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Establishing service 
connection for PTSD specifically requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.304(f)(1).

A review of the Veteran's post-service medical records 
reveals a current diagnosis of PTSD.  A May 2005 treatment 
record from the Indianapolis Vet Center indicates a diagnosis 
of PTSD, but does not attribute the Veteran's PTSD to his 
active military service.  In addition, July 1998 treatment 
records from the Indianapolis VAMC indicate a diagnosis of 
PTSD, but the records merely refer to "negative feelings 
about the war" without identifying specific in-service 
stressors.  Thus, despite the current diagnosis, there is no 
medical evidence linking the Veteran's current symptoms to an 
in-service stressor.  38 C.F.R. § 3.304(f).

A review of the Veteran's personnel records reveals that the 
Veteran had foreign service and earned the Vietnam Service 
Medal and the Vietnam Campaign Medal.  In addition, the 
Veteran's personnel records indicate that the Veteran served 
with the First Battalion, Fifth Brigade, First Calvary 
Division, Headquarters Company, first as a cook and later as 
a cook's assistant.  The Veteran's personnel records do not 
indicate that the Veteran earned combat decorations or 
include other evidence of combat service.  Thus, the record 
does not indicate that the Veteran engaged in combat with the 
enemy.  Therefore, there must be credible supporting evidence 
that any claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f).  Credible supporting evidence may 
consist of service records or other evidence that 
corroborates the Veteran's claimed in-service stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration 
of every detail, including the Veteran's personal 
participation is not required; rather, the Veteran need only 
offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997); see also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

In February 2006, the RO attempted to corroborate the 
Veteran's claimed in-service stressors with the U.S. Army & 
Joint Services Records Research Center (JSRRC).  However, the 
JSRRC required more specific details regarding the Veteran's 
in-service stressors.  In May 2005, November 2005, and 
January 2006 the Veteran was contacted by the RO in an 
attempt to obtain additional details regarding the full name 
of the identified comrade, a description of specific events, 
the location of specific events, and/or the month and year in 
which the stressors occurred.  However, as discussed above, 
the Veteran has been unable to provide the additional detail 
necessary to corroborate his claimed in-service stressors.  
The Board notes that the VA's duty to assist is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, there 
is insufficient detail in the information provided by the 
Veteran on which competent research may be solidly grounded.

Therefore, the Board finds that service connection for PTSD 
is not warranted.  VA Regulations require that the Veteran's 
claimed in-service stressors be corroborated by credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  See 38 C.F.R. § 3.304(f).  The evidence 
of record is absent of independent evidence of any claimed 
stressful event sufficient to imply the Veteran's personal 
exposure.  See Suozzi, 10 Vet. App. at 310-33; Pentecost, 
16 Vet. App. at 128-29.  

For the foregoing reasons, the Board finds that the claim of 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for tinnitus is granted.

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


